Order, Supreme Court, New York County (Carol E. Huff, J.), entered April 9, 2013, which, *549after a jury trial, denied plaintiffs’ motion to set aside the jury verdict and for a new trial under CPLR 4404 (a), unanimously affirmed, without costs.
The court properly denied the motion as defective due to plaintiffs’ failure to annex the trial transcript to their motion. Given the nature of the issues raised on this particular motion, the absence of a transcript, or relevant portions thereof, precluded a meaningful review (see e.g Tesciuba v Cataldo, 189 AD2d 655, 655 [1st Dept 1993]; Blechman v New York City Tr. Auth., 2014 NY Slip Op 30716[U] [Sup Ct, NY County 2014]; McCarthy v 390 Tower Assoc., LLC, 9 Misc 3d 219, 221 [Sup Ct, NY County 2005]; but see Miller v City of New York, 2013 NY Slip Op 30343[U] [Sup Ct, NY County 2013]).
In any event, notwithstanding the claimed evidentiary errors, the two competing versions of the accident were clearly before the jury, and whether viewed singly or cumulatively, the errors claimed, if any, were harmless.
Concur—Mazzarelli, J.E, Friedman, Saxe and Feinman, JJ.